Citation Nr: 1708165	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 26, 2011, and in excess of 30 percent as of June 1, 2012, for postoperative residuals of right knee injury with traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part, denied a rating in excess of 10 percent for postoperative residuals of right knee injury with traumatic arthritis.

During the pendency of the appeal, in a September 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 100 percent rating from April 26, 2011, to June 1, 2012, and a 30 percent rating thereafter in light of the Veteran's total right knee replacement.  As the award of a 30 percent rating as of June 1, 2012, did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the Veteran's September 2011 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an August 2014 communication, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

In a February 2017 Informal Hearing Presentation, the Veteran's representative requested that the Board infer the issues of entitlement to service connection for hearing loss and tinnitus for the current appeal in light of the Veteran's September 27, 2011, statement on such matters.  However, such statement may not be considered a notice of disagreement with the September 2010 rating decision that denied service connection for hearing loss and tinnitus as such is not timely.  Specifically, the September 27, 2011, statement was received more than one year after September 3, 2010, i.e., the date the relevant rating decision was issued.  38 C.F.R. § 20.302(a) (2016).  Additionally, the Board finds that the Veteran's September 2011 statement that he has "a hearing loss from service with [sic] the ringing in the ears" does not amount to an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ, as is necessary to establish a notice of disagreement.  38 C.F.R. § 20.201(a)(1).  Accordingly, the Board finds that RO properly construed the September 2011 statement as a new claim, which it subsequently denied in an unappealed June 2012 rating decision.  As such, to the extent that the Veteran's representative intends his February 2017 statement to be a petition to reopen the previously denied claims for service connection for hearing loss and tinnitus, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  If the Veteran wishes for an application to reopen his previously denied claims for service connection for hearing loss and tinnitus to be considered, he and/or his representative must file the appropriate application(s) with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.

The Board further observes that, in a September 2012 rating decision, the AOJ confirmed and continued the previous denial of service connection for a left knee disorder.  The Veteran entered a notice of disagreement as to such denial in December 2012 and a statement of the case was issued in January 2016.  However, he did not file a timely substantive appeal as to such matter.  Therefore, this issue is not properly before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks an increased rating for his service-connected right knee disability.  He has been in receipt of a 10 percent rating prior to April 26, 2011, on the basis of arthritis with limitation of motion; a 100 percent rating from April 26, 2011, to June 1, 2012, for a total right knee replacement; and a 30 percent rating from June 1, 2012, for residuals of the total right knee replacement.

The Veteran underwent VA knee examinations during the course of the appeal in June 2010, April 2012, and February 2016.  Subsequent to such examinations, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination in order to comply with the Court's holding in Correia.  Such examination should include a retrospective medical opinion addressing the relevant findings included in the June 2010, April 2012, and February 2016 VA examinations. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from June 2016 to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from June 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Following completion of the above development, afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disability.  The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee disability conducted in June 2010, April 2012, and February 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should comment upon the functional impairment resulting from the Veteran's right knee disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

